Case 1:19-cv-07772-ALC-DCF Document 45 Filed 11/21/19 USBe Sony 1

DOCUMENT
ELECTRONICALLY FILED

|) EDWARDS  oseaaeSaeR
EZ | POTTINGER LLC

Florida Office 425 North Andrews Avenue New York Office

Kr

   

 

Suite 2 J. Stanley Pottinger +
Bradley J. Edwards *0+ Fort Lauderdale, FL 33301
Seth M. Lehrman *t + Admitted in California
6 Admitted in District of Columbi
Brittany N. Henderson *) eee ee ee oan eet Admitted ia Florida
soe o Admitted in New Yor!
Matthew D. Weissing “t ax 054) t Board Canied Ci Taal Lawyer

October 16, 2019

VIA ECF

 

Hon. Andrew L. Carter
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Re: Priscilla Doe v. Darren N. Indyke, et al., 1:19-cv-07772 (ALC)
Dear Judge Carter:

We represent Plaintiff Priscilla Doe in the above-captioned action. In connection with our
Motion for Leave to Proceed Under Pseudonym (ECF 3), we write to bring to the Court's attention
a decision issued by Judge Castel in a related Epstein case granting the Plaintiffs Motion to
Proceed Anonymously. A copy is attached hereto as Exhibit A. See Katlyn Doe v. Indyke et al.,
No. 19-cv-7771 (PKC) (S.D.N.Y. Sept. 12, 2019).

Respectfully Submitted,

Bradley J. Edwards no

so OPER Pump
HON. ANDREW L. CARTER, JR.
' UNITED STATES DIST mest JUDGE

WAZ
Plaintls Teqalor ko fig
IS Wanyta

425 North Andrews Avenue, Suite 2, Fort Lauderdale, Florida 33301
954.524.2820 office 954.524.2822 fax

 

 

 
